              Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------------------
ELAINE WANG,                                               :
                                                           :
                  Plaintiff,                               :   Civil Action No. ______________
                                                           :
v.                                                         :
                                                           :   COMPLAINT FOR VIOLATIONS OF
NATIONAL GENERAL HOLDINGS CORP., :                             SECTIONS 14(a) AND 20(a) OF THE
BARRY KARFUNKEL, ROBERT                                    :   SECURITIES EXCHANGE ACT OF
KARFUNKEL, BARRY ZYSKIND,                                  :   1934
DONALD DECARLO, PATRICK FALLON,                            :
BARBARA PARIS, JOHN MARSHALECK,                            :   JURY TRIAL DEMANDED
and JAY NICHOLS,                                           :
                                                           :
                  Defendants.                              :
---------------------------------------------------------


        Elaine Wang (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon

personal knowledge:

        1.       This is an action brought by Plaintiff against National General Holdings Corp.

(“National General or the “Company”) and the members National General board of directors (the

“Board” or the “Individual Defendants” and collectively with the Company, the “Defendants”)

for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the

“Exchange Act”), in connection with the proposed acquisition of National General by The

Allstate Corporation (“Allstate”) and Allstate’s affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on August 7, 2020 with the United States Securities and
             Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 2 of 14




Exchange Commission (“SEC”) and disseminated to Company stockholders.                 The Proxy

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Bluebird Acquisition Corp. (“Merger Sub”) will merge with and into National General

with National General surviving the merger and becoming an indirect wholly owned subsidiary

of Allstate (the “Proposed Transaction”). Pursuant to the terms of the definitive agreement and

plan of merger the companies entered into (the “Merger Agreement”) each National General

common share issued and outstanding will be converted into the right to receive $32.00 in cash

with a special dividend of $2.50 per share if certain conditions are satisfied (the “Merger

Consideration”).

       3.      As discussed below, Defendants have asked National General stockholders to

support the Proposed Transaction based upon the materially incomplete and misleading

representations and information contained in the Proxy Statement, in violation of Sections 14(a)

and 20(a) of the Exchange Act. Specifically, the Proxy Statement contains materially incomplete

and misleading information concerning the Company’s financial forecasts and financial analyses

conducted by the financial advisors of the Company, J.P. Morgan Securities LLC (“J.P.

Morgan”) in support of its fairness opinion, and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to National General stockholders or, in the




                                                 2
              Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 3 of 14




event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as under 28 U.S.C. § 1391, because National General in incorporated in this

District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of National General

common stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Barry Karfunkel has served as a member of the Board since

2010 and is the Company’s Co-Chairman of the Board and Chief Executive Officer.

        11.     Individual Defendant Robert Karfunkel has served as a member of the Board

since 2016 and is the Company’s Co-Chairman of the Board and President.

        12.     Individual Defendant Barry Zyskind has served as a member of the Board since

2013.




                                                   3
              Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 4 of 14




        13.     Individual Defendant Donald DeCarlo has served as a member of the Board since

2010.

        14.     Individual Defendant Patrick Fallon has served as a member of the Board since

2013.

        15.     Individual Defendant Barbara Paris has served as a member of the Board since

2013.

        16.     Individual Defendant John Marshaleck has served as a member of the Board since

2016.

        17.     Individual Defendant Jay Nichols has served as a member of the Board since

2017.

        18.     Defendant National General is incorporated in Delaware and maintains its

principal offices at 59 Maiden Lane, 38th Floor, New York, New York 10038. The Company’s

common stock trades on the NASDAQ Stock Exchange under the symbol “NGHC.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

        20.     The defendants identified in paragraphs 10-18 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        21.     National General, a specialty personal lines insurance holding company, provides

various insurance products and services in the United States, Bermuda, Luxembourg, and

Sweden. The Company’s Property and Casualty segment offers standard, preferred, and

nonstandard automobile insurance products; recreational vehicle (RV) insurance products that

carry RV-specific endorsements comprising automatic personal effects coverage, optional


                                                4
             Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 5 of 14




replacement cost coverage, RV storage coverage, and full-time liability coverage; and

homeowners insurance products consisting of property and liability coverages for one-and two-

family, and owner-occupied residences; and additional personal umbrella coverage to the

homeowners. It also provides small business automobile insurance products, which covers

liability and physical damage caused by light-to-medium duty commercial vehicles; motorcycle

insurance products for various types of motorcycles, golf carts, and all-terrain vehicles; and

lender-placed insurance products, including fire, home, and flood products, as well as collateral

protection insurance and guaranteed asset protection products for automobiles. It sells its

products through retail store fronts, web/mobile, phone contact centers, and kiosks; and agents

and affinity partners. The Company’s Accident and Health segment provides accident and non-

major medical health insurance products, such as accident/AD&D coverage in the event of

bodily injury or death due to accidental means; hospital indemnity; short-term medical plans;

cancer/critical illness policies; stop loss programs; medicare supplement insurance policies; basic

dental coverage; and life insurance products for individuals. It sells its products through agents,

managing general underwriters, employers, Internet; and directly. The Company was formerly

known as American Capital Acquisition Corporation. National General was founded in 1939 and

is headquartered in New York, New York.

       22.     On July 7, 2020, National General announced that they had entered into a

proposed transaction:

               NORTHBROOK, Ill., July 07, 2020 (GLOBE NEWSWIRE) --
               The Allstate Corporation (NYSE: ALL) has agreed to acquire
               National General Holdings Corporation for approximately $4
               billion in cash, or $34.50 per share. The transaction is expected to
               close in early 2021, subject to regulatory approvals and other
               customary closing conditions.




                                                5
Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 6 of 14




 “Acquiring National General accelerates Allstate’s strategy to
 increase market share in personal property-liability and
 significantly expands our independent agent distribution,” said
 Tom Wilson, Chair, President and CEO. “The acquisition increases
 personal lines premiums by $4.0 billion and market share by over 1
 percentage point to 10%. National General’s business and
 technology platforms will be utilized to further strengthen
 Allstate’s existing independent agent businesses. The transaction
 will be accretive to adjusted net income earnings per share and
 return on equity beginning in the first year.”

 National General provides a wide range of property-liability
 products through independent agents with a significant presence in
 non-standard auto insurance. The company also has attractive
 Accident and Health and Lender-Placed Insurance businesses.
 Gross premiums written were $5.6 billion, which generated
 operating income of $319 million in 2019.

 “National General’s operating expertise has enabled us to serve
 customers and independent agents well as we have grown both
 organically and through acquisition,” said Barry Karfunkel, Co-
 Chairman and CEO of the New York-based insurer. “We are
 excited about combining our team’s expertise and commitment
 with Allstate to become a top-five personal lines carrier for
 independent agents while offering a broader array of products.
 National General’s shareholders are also benefiting by unlocking
 the value created over the last decade.”

 Transaction Details
 National General shareholders will receive $32.00 per share in
 cash from Allstate, plus closing dividends expected to be $2.50 per
 share, providing $34.50 in total value per share. Allstate will fund
 the share purchase by deploying $2.2 billion in combined cash
 resources and, subject to market conditions, issuing $1.5 billion of
 new senior debt. Allstate expects to maintain its current share
 repurchase program.

 National General’s board of directors has approved the transaction,
 which includes customary terms and conditions, including a
 breakup fee of $132.5 million. A voting agreement has also been
 signed with entities controlling 40% of National General’s
 common shares to vote for the transaction.

 MSD Capital, which owns approximately 7.4% of National
 General’s outstanding common shares, also supports the
 transaction. “As proud shareholders since 2013, we support the



                                  6
             Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 7 of 14




               decision of National General’s board of directors to move forward
               with this strategic transaction,” said John Phelan, Managing
               Partner and Co-Founder of MSD Capital, LP and MSD Partners,
               LP. Dan Bitar, a Managing Director of MSD Capital, added, “We
               believe the transaction is allowing National General’s employees,
               customers and shareholders to benefit from the significant
               franchise value created by the management team over the last
               decade.”

               Ardea Partners LP was the exclusive financial adviser to Allstate,
               and Willkie Farr & Gallagher LLP was the company’s legal
               adviser. J.P. Morgan Securities LLC was the exclusive financial
               adviser to National General, and Paul, Weiss, Rifkind, Wharton &
               Garrison LLP was National General’s legal counsel.

       23.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that National General’s stockholders are provided with the material information that

has been omitted from the Proxy Statement, so that they can meaningfully assess whether or not

the Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       24.     On August 7, 2020, National General filed the Proxy Statement with the SEC in

connection with the Proposed Transaction.            The Proxy Statement was furnished to the

Company’s stockholders and solicits the stockholders to vote in favor of the Proposed

Transaction. The Individual Defendants were obligated to carefully review the Proxy Statement

before it was filed with the SEC and disseminated to the Company’s stockholders to ensure that

it did not contain any material misrepresentations or omissions. However, the Proxy Statement

misrepresents and/or omits material information that is necessary for the Company’s

stockholders to make an informed decision concerning whether to vote in favor of the Proposed

Transaction, in violation of Sections 14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning National General Financial
Projections




                                                 7
             Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 8 of 14




       25.    The Proxy Statement fails to provide material information concerning financial

projections by National General management and relied upon by J.P. Morgan in its analysis. The

Proxy Statement discloses management-prepared financial projections for the Company which

are materially misleading. The Proxy Statement indicates that in connection with the rendering of

its fairness opinion, that the Company prepared certain non-public financial forecasts (the

“Company Projections”) and provided them to the Board and the financial advisors with forming

a view about the stand-alone valuation of the Company. Accordingly, the Proxy Statement

should have, but fails to provide, certain information in the projections that National General

management provided to the Board and the financial advisors. Courts have uniformly stated that

“projections … are probably among the most highly-prized disclosures by investors. Investors

can come up with their own estimates of discount rates or [] market multiples. What they cannot

hope to do is replicate management’s inside view of the company’s prospects.” In re Netsmart

Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       26.    The Proxy Statement provides values for non-GAAP (Generally Accepted

Accounting Principles) financial metrics: (i) Diluted Operating Earnings Per Share and (ii)

Underwriting Income, but fails to provide line items used to calculate these metrics and/or a

reconciliation of these non-GAAP metrics to their most comparable GAAP measures, in direct

violation of Regulation G and consequently Section 14(a).

       27.    When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly




                                                8
              Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 9 of 14




understandable method) of the differences between the non-GAAP financial measure disclosed

or released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       28.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is
               calculated. Accordingly, a clear description of how this measure is
               calculated, as well as the necessary reconciliation, should
               accompany the measure where it is used. Companies should also
               avoid inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or
               other non-discretionary expenditures that are not deducted from the
               measure.1

       29.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metrics included in the Proxy Statement not

misleading.

       30.     With respect to J.P. Morgan’s Dividend Discount Analysis for the Company, the

Proxy Statement also fails to disclose: (i) the Company’s number of fully diluted shares

outstanding as of July 6, 2020; (ii) present value of an estimated future dividend stream for the

Company over a five-year period from 2020 through 2024; (iii) the inputs and assumptions

underlying the range of discount rates ranging from 10.75% to 11.75%; (iv) the inputs and




1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm



                                               9
                Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 10 of 14




assumptions underlying the use of terminal growth rate ranging from 1.50% to 2.50%; and (v)

the terminal value of the Company and the assumptions used to derive the terminal value.

          31.     With respect to J.P. Morgan’s Analysts Price Targets Analysis for the Company,

the Proxy Statement fails to disclose the price targets used by J.P. Morgan in the analysis and

their sources.

          32.     In sum, the omission of the above-referenced information renders statements in

the Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                       CLAIMS FOR RELIEF

                                               COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          33.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          34.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary

in order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          35.     Defendants have issued the Proxy Statement with the intention of gaining

stockholder support for the Proposed Transaction.            Each of the Defendants reviewed and



                                                   10
             Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 11 of 14




authorized the dissemination of the Proxy Statement and the use of their name in the Proxy

Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by J.P. Morgan and relied upon by the Board in recommending the

Company’s stockholders vote in favor of the Proposed Transaction.

       36.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but

failed to disclose such information, in violation of Section 14(a). The Individual Defendants

were therefore negligent, as they had reasonable grounds to believe material facts existed that

were misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and

disclose such information to stockholders although they could have done so without

extraordinary effort.

       37.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially

false or misleading statements or omitting a material fact constitutes negligence. Defendants

were negligent in choosing to omit material information from the Proxy Statement or failing to

notice the material omissions in the Proxy Statement upon reviewing it, which they were

required to do carefully. Indeed, Defendants were intricately involved in the process leading up

to the signing of the Merger Agreement and the preparation and review of strategic alternatives

and the Company’s financial projections.

       38.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations

and omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no




                                               11
                 Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 12 of 14




adequate remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff

be fully protected from the immediate and irreparable injury that Defendants’ actions threaten to

inflict.

                                                COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

           39.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

           40.     The Individual Defendants acted as controlling persons of National General

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

positions as directors of National General, and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the incomplete and misleading statements

contained in the Proxy Statement filed with the SEC, they had the power to influence and control

and did influence and control, directly or indirectly, the decision making of National General,

including the content and dissemination of the various statements that Plaintiff contends are

materially incomplete and misleading.

           41.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

           42.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of National General, and, therefore, is presumed to

have had the power to control or influence the particular transactions giving rise to the Exchange

Act violations alleged herein, and exercised the same. The omitted information identified above



                                                    12
             Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 13 of 14




was reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at

issue contains the unanimous recommendation of the Board to approve the Proposed

Transaction. The Individual Defendants were thus directly involved in the making of the Proxy

Statement.

       43.     In addition, as the Proxy Statement sets forth at length, and as described herein,

the Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that

the Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       44.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       45.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9,

by their acts and omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and

proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       46.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the

Defendants jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,


                                                13
               Case 1:20-cv-06867 Document 1 Filed 08/25/20 Page 14 of 14




consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a

result of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

Dated: August 25, 2020                             WOLF HALDENSTEIN ADLER
                                                   FREEMAN & HERZ LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   270 Madison Avenue
                                                   New York, NY 10016
                                                   Telephone: (212) 545-4600
                                                   Facsimile: (212) 686-0114
                                                   Email: melwani@whafh.com
                                                   Attorneys for Plaintiff




                                                  14
